FILED
                            NOT FOR PUBLICATION
                                                                             AUG 16 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30135

               Plaintiff - Appellee,              D.C. No. 4:06-cr-00030-SEH-1

 v.
                                                  MEMORANDUM*
CRAIG WILLIAM FRAZIER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted August 12, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Frazier appeals from the district court’s order denying his “Rule 60(b) and

3582 Motion to Reduce Sentence.” Pursuant to Anders v. California, 386 U.S. 738

(1967), Frazier’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Frazier the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2